TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00874-CR


                              Mark Stephan Knapp, Appellant

                                              v.

                                The State of Texas, Appellee



                      FROM THE COUNTY COURT OF LEE COUNTY
           NO. 26204, THE HONORABLE PAUL E. FISCHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Mark Stephan Knapp has filed a motion to dismiss his appeal. The

motion is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the

motion and dismiss the appeal. See id.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s Motion

Filed: January 24, 2020

Do Not Publish